OPINION — AG — IT WILL BE "UNNECESSARY" FOR THE HISSOM MEMORIAL CENTER TO PROCURE A DRUGSTORE OR PHARMACY LICENSE FOR THE DRUG ROOM, ABOVE REFERRED TO, AND TO PAY ANNUAL LICENSE FEES FROM THE FUNDS THEREOF FOR SUCH LICENSES. WE ARE MAILING A COPY OF THIS OPINION, TOGETHER WITH A COPY OF THIS OPINION, TOGETHER WITH A COPY OF THE HALL OPINION, SUPRA, TO THE OKLAHOMA PUBLIC WELFARE COMMISSION. CITE: 59 O.S. 1961 353.18 [59-353.18], OPINION NO. 64-131, 56 O.S. 1963 Supp., 301 [56-301], 43A O.S. 1961 401 [43A-401] (FRED HANSEN)